DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered. 41-42, 48, 56-57, and 63
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-40, 43-47, 49-55, 58-62, and 64-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abbott (US 2010/0262928) in view of Guadalia et al. (US 2007/0112964).
Regarding claims 34, 51, and 66, Abbott teaches electronic device (figs. 1-6), comprising: a display; one or more processors coupled to the display (figs. 1-3); and a memory coupled to the one or more processors and storing instructions which, when executed by the one or more processors (figs. 1-3), cause the electronic device 
 Abbott does not specifically teach obtain updated first content corresponding to the first contact from a network service wherein the updated first content is generated by the first contact and is received by the network service from the first contact before being obtained by the electronic device.

Regarding claims 35, 36, Abbott in view of Guedalia teaches all the limitations above. Abbott further teaches the first content and the updated first content comprises messages, images (i.e., a content icon associated with one of text data, image data [0017], extracted content/contact information includes message [0081], [0117], [0136]).
Regarding claims 37, 52, Abbott  in view of Guedalia teaches all the limitation above. Guedalia further teaches the instructions further cause the electronic device to 
Regarding claims 38, 53, Abbott in view of Guedalia teaches all the limitations above. Abbott further teaches a first location of the first area is changeable by a user (i.e., navigate function and customize function allow the user to perform the function of changing location [0107] and [0117]-[0119], and FIG. 32 shows an operation of modifying contact's information using a contact list and associated functional icon. When the user wishes to modify the contact's information, the user touches the display panel and drags the contact list icon 30B from the icon palette into the first region 20 [0194]).    
Regarding claims 39, 54, Abbott in view of Guedalia teaches all the limitations above. Abbott further teaches a first location of the first content is changeable by a user (i.e., navigate function and customize function allow the user to perform the function of changing location [0107] and [0117]-[0119], FIG. 32 shows an operation of modifying contact's information using a contact list and associated functional icon. When the user wishes to modify the contact's information, the user touches the display panel and drags the contact list icon 30B from the icon palette into the first region 20 [0194]).  
Regarding claims 40, 55, Abbott in view of Guedalia teaches all the limitations above. Abbott further teaches the instructions further cause the electronic device to: 
Regarding claims 43, 58, Abbott in view of Guedalia teaches all the limitations above. Abbott further teaches the first contact is a contact in a first messaging application ([0147]-[0150]).
Regarding claims 44, 45, and 59-60, Abbott in view of Guedalia teaches all the limitations above. Abbott further teaches the instructions further cause the electronic device to: receive a second input for selecting a second contact from the list of contacts (i.e., When a user wishes to make a phone call by selecting a contact from a contact list [0127], contact list interface 310 provides access to user of the electronic device to select contact from the list of contacts [0128]); bind the second contact to a second area of the display  (i.e., the user touches the display panel and drags a contact list icon 30B from the palette 35 into the first region 20 [0127], [0212]); and display second content corresponding to the second contact on the display (i.e., When the user taps the contact list icon 30B, the processor activates corresponding programming; and as a result, the contact list interface screen 310 is displayed on the execution area 25 [0127]-[0128]); and the instructions further cause the electronic device to: obtain updated second content corresponding to the second contact from the network service (i.e., content received from the network allows the mobile to arrange or modify icons included in the current palette [02370); and display the updated second content on the display (i.e., the circuitry of the mobile terminal causes the display panel to display a new functional icon or icons associated with the new application program either on the first region or into the 
Regarding claims 46, 61, a repeat of the function of claim 37 is performed to achieve claim 46. Therefore, claim 46 is rejected for the same reasons set forth in the rejection of claim 37.
Regarding claims 47, 62, a repeat of the function of claim 40 is performed to achieve claim 47. Therefore, claim 47 is rejected for the same reasons set forth in the rejection of claim 40.
Regarding claims 49, 64, a repeat of the function of claim 38 is performed to achieve claim 49. Therefore, claim 49 is rejected for the same reasons set forth in the rejection of claim 38.
Regarding claims 50, 65, a repeat of the function of claim 43 is performed to achieve claim 50. Therefore, claim 50 is rejected for the same reasons set forth in the rejection of claim 43.

Claims 41-42, 48, 56-57, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abbott (2010/0262928) in view of Guedalia et al. (US 2007/0112964).
Regarding claims 41-42, 56-57, Abbott in view of Guedalia teaches all the limitations above. Abbott further teaches the touch panel display has a first region and a second region ([0073]-[0075]). “a size of the first area is determined according to a size of the first instant message, wherein a size of the second area is determined according to a size of the second instant message” is not explicitly disclosed in Abbott, but it is an 
Regarding claims 48, 63, a repeat of the function of claim 42 is performed to achieve claim 48. Therefore, claim 48 is rejected for the same reasons set forth in the rejection of claim 42.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-66 of the present invention are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Pat. 10623551m over claims 1-20 of U.S. Patent No. 10,257,339, over claims 1-23 of U.S. Patent No. 9,667,771, over claims 1-3 of U.S. Patent No. 9,667,771, over claims 1-4 of U.S. Patent No. 9,191,487, over claims 1-23 of U.S. Patent No. 9,942,383, and over claims 1-15 of U.S. Patent No. 8,892,167. Although the claims at issue are not identical, they are not patentably distinct from each other because “wherein the updated first content is generated by the first contact and is received by the network service from the first contact before being obtained by the electronic device” is recited in the US patents above. However the US patents above disclose that content received from the network is being 
Response to Arguments
Applicant’s arguments with respect to claim(s) 34-66 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643